DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “the first pre-vent line is connected to the lower supply line upstream of the second supply valve” in lines 6-7. From the disclosure (Fig. 6), it appears that the first prevent line 571 is connected to lower supply line 565 upstream of the valve 583 which was indicated as the third supply valve 583 (Specification [0062]) contrary to what is claimed (i.e. second supply value). Typically, the terms upstream and downstream are relevant to a single stream of interest and relative positioning must be based off that one stream, rather than referencing relative positions (of valves) based off a branched stream. It is not clear if the first pre-vent line is connected upstream of second or third supply valve, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 12 recites the limitation “the second pre-vent valve is further open after the substrate is introduced….” in line 5. It is not very clear as to what the valve being further opened meant as this term could mean (a) valve kept opened for longer time or (b) valve opened furthermore or fully, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (KR20130134996A) in view of Kim et al. (US-20160334162-A1).
Regarding claims 1 and 13, Kwon et al. teaches substrate processing apparatus 100 Fig. 1, for treating a substrate S [0030], including  a first process chamber 2300 (a liquid treating chamber, Fig. 2)  and a second process chamber 2500 (high pressure chamber/supercritical chamber, Fig. 11) that perform different processes for the substrate S, chamber 2500 includes a housing 2550 (Fig. 11, to handle super critical CO2 fluid (process fluid) that is at high pressure provided from a supercritical fluid supply unit 3200 (tank 3200 is the supply source) [0089], valves 3211,3213 along with pipes 3202-3204 (fluid supply unit), 

    PNG
    media_image1.png
    594
    681
    media_image1.png
    Greyscale
the discharge pipe 4201 (exhaust unit/line) to discharge fluid from the housing 2550, vent control member 5500 along with vent pipe 5501 (first pre-vent line) (pre-vent unit seen in annotated Fig. 11 to the right) the residual fluid in the supply pipe is discharged to the vent pipe [0082], one end of vent pipe 5501 connected to supply line 3204 at A and opposite end is vented at B, pipe 3202 together with pipe 3203 connecting the unit 3200 with the housing 2550 from the top, pipe 3202 together with pipe 3204 connecting unit 3200 with the housing 2550 from the bottom (supply line configured to connect the high-pressure chamber to the fluid supply source) with respective supply valves 3211,3213; substrate S which can be taken out of the carrier C by the index robot 1210 or which can be carried out from the processing chambers 2300 and 2500 by the transfer robot 2210 [0040], the housing 2310 forms the outer wall of the first process chamber 2300 and the process unit 2400 is located inside the housing 2310 to perform the first process [0046] and a controller 6000 [0078] Fig. 6; Unit 2400 includes : substrate S that is seated on the spin head 2410, spin head 2410 may include a support plate 2411, a support pin 2412, a chucking pin 2413, a rotation shaft 2414, and a motor 2415 (support unit) [0047], nozzle 2421 for fluid supply [0051], recovery cylinder 2430 (cup) provides a space in which the first process is performed, and recovers the fluid used in the process. The recovery cylinder 2430 is arranged so as to surround the spin head 2410 [0055]
Kwon does not explicitly teach that (1) a line heater is provided in the supply line, and (2) an exhaust valve is installed in the exhaust line, and (3) a first pre-vent valve is installed in the first pre-vent line.
Kim teaches (1) a heater 4862 installed in a supply line 4800, such that the temperature of the fluid flowing through the supply line 4800 in which the heater 4862 is installed may be maintained or raised. As the temperature of the process fluid (supercritical fluid) increases, the solubility for isopropyl alcohol increases, accordingly, if the heater 4862 is installed to increase the temperature of the supercritical fluid, isopropyl alcohol residing on the substrate may be efficiently removed [0109], Fig. 5. (2) An exhaust valve 4910 is provided in the exhaust line 4980 and the exhaust step is performed by opening and closing the exhaust valve 4910 (Fig.5) [0111].
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the substrate treating apparatus of Kwon by adding a heater to the supply line and an exhaust valve to the exhaust line (as taught by Kim), all in order to achieve the predictable result of keeping the supercritical fluid at higher temperature there by efficiently removing any other cleaning agents/contaminants like IPA from the substrate [0004,0109, Kim] and also being able to perform the exhaust step by means of an exhaust valve to successfully exhaust the process fluid from the substrate [0111, Kim].
The combination of Kwon and Kim still does not explicitly teach that a first pre-vent valve is installed in the first pre-vent line.
However, Kim teaches opening/closing valves may be installed in the supply lines and the branch lines in order to control the flows of the process fluid [0108] and/or supercritical fluids in the heating lines [0128].
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the substrate treating apparatus of Kwon and Kim by adding a valve as taught by Kim in the first pre-vent line and designate it as a first pre-vent valve, all in order to achieve the predictable result of gaining control of flow of any fluid when venting [0108, Kim].
Regarding claims 9-10, the combination of Kwon and Kim teaches the apparatus detailed above. 
Kwon further teaches the main pipe 3202 (supply line) splitting into upper supply pipe 3203, the lower supply pipe 3204, upper supply line connected to an upper portion of the housing 2550 (high pressure chamber); lower supply line connected to a lower portion of the housing 2550, and wherein the vent pipe 5501 (first pre-vent line) is connected to the lower supply line (see annotated Fig. 11, [0089], Kwon); wherein the supply valve includes: valve 3211 interposed between  the fluid supply source, and a branch portion 3205 (branch point) between the upper supply line and the lower supply line; a valve V2 (second supply valve) installed in the upper supply line; and a lower valve 3213 (third supply valve) installed in the lower supply line, and wherein the vent pipe 5501 (first pre-vent line) is connected to the lower supply line upstream of both  valves V1 and 3213 (see annotated Fig. 11, [0089], Kwon).
Claims 2, 4-5, 7, 8, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (KR20130134996A) in view of Kim et al. (US-20160334162-A1) and further in view of Hashimoto (WO-2017033979-A1).
Regarding claims 2 and 4, the combination of Kwon and Kim teaches the apparatus detailed above. 
The combination of Kwon and Kim still does not explicitly teach that wherein the pre-vent unit further includes: a second pre-vent line having one end connected to the exhaust line and an opposite end connected to the first pre-vent line; and a second pre-vent valve installed in the second pre-vent line and that the second pre-vent line is connected to the exhaust line upstream of the exhaust valve.

    PNG
    media_image2.png
    586
    917
    media_image2.png
    Greyscale
Hashimoto teaches that a vent line 526 provided with a valve 527 could include a bypass line connected to a supply pipe 232a and provided to bypass the processing chamber 201. The bypass line (a second pre-vent line) in turn may be connected to an exhaust line 231 that exhausts the processing chamber (Fig.5, Appendix 15, pg. 13) and at point B that is upstream of the APC valve 244 (exhaust valve), all while providing a vent line 526 independent of exhaust pipe 231 as an option (pg.4 para 8, see annotated Fig. 5 below).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to (1) modify the substrate treating apparatus of Kwon and Kim with the vent unit (valve and vent line) simultaneously connected to supply and exhaust (and the associated PID (process and instrumentation diagram)) as taught by Hashimoto such that the pre-vent unit can include a second pre-vent line (bypass) having one end connected to the exhaust line and an opposite end connected to the first pre-vent line, all in order to achieve the predictable result of circulating (heated) gas from second supply pipe, and exhausting without passing through the processing chamber by exhausting the gas through a vent line connected to the second supply pipe (Appendix 15, pg. 13 Hashimoto)
In addition, as detailed before, Kim teaches that valves can be added in supply or branch lines to control flow.
 It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the substrate treating apparatus of Kwon, Kim and Hashimoto by adding a valve as taught by Kim in the second pre-vent line and designate it as a second pre-vent valve, all in order to achieve the predictable result of gaining control of flow of fluid that is venting [0108, Kim].
Regarding claim 5, the combination of Kwon, Kim and Hashimoto teaches the apparatus detailed above. 
As, discussed before, Hashimoto teaches that the second prevent-line is connected to first pre-vent line at point C which is downstream of first pre-vent valve 527 (see annotated Fig.5, Hashimoto).
Regarding claim 7, the combination of Kwon, Kim and Hashimoto teaches the apparatus detailed above. 
As detailed before Kwon teaches a programmable controller 6000 capable of opening and closing valves (and managing the entire apparatus seamlessly) [0078, Kwon]. 
The combined apparatus of Kwon, Kim and Hashimoto is fully capable of a controller that can (1) open the supply valve, the first pre-vent valve, and the second pre-vent valve, after the substrate is introduced into the high-pressure chamber and the high-pressure chamber is closed.
Regarding claim 8, the combination of Kwon and Kim teaches the apparatus detailed above. 
The combination of Kwon and Kim still does not explicitly teach that the first pre-vent line is connected to the supply line upstream of the supply valve.
Hashimoto teaches that the first pre-vent line is connected to supply line at point A which is upstream of third supply valve (see annotated Fig.5, Hashimoto).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the substrate treating apparatus of Kwon and Kim with the flow arrangement and PID (process and instrumentation diagram) of Hashimoto that enables  that the first pre-vent line is connected to the supply line upstream of the supply valve all in order to achieve the predictable result of circulating (heated) gas from second supply pipe, and exhausting without passing through the processing chamber by exhausting the gas through a vent line connected to the second supply pipe (Appendix 15, pg. 13 Hashimoto)
Regarding claim 11, the combination of Kwon and Kim teaches the apparatus detailed above. 
The combination of Kwon and Kim still does not explicitly teach that the first pre-vent line is connected to the supply line downstream of the line heater.
While as detailed before, Kim teaches supply line heater and Hashimoto teaches first-pre-vent line connected to supply line at A (annotated Fig. 5, Hashimoto), the combined apparatus of Kwon, Kim and Hashimoto still does not explicitly teach that the first pre-vent line is connected to the supply line downstream of the line heater.
However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the substrate treating apparatus of Kwon, Kim and Hashimoto by rearranging the installation position of the supply line heater such that the point A where pre-vent line meets supply line is thereby located downstream of the supply line heater so as to heat the liquid entering the processing chamber or the vent. Further, mere rearrangement of parts is held unpatentable because rearranging the installation position of the supply line heater such that the point A where pre-vent line meets supply line is thereby located downstream of the supply line heater, would not modify the operation of the apparatus and the particular placement of the heater is held to be an obvious matter of design choice (MPEP 2144.04, VI C).  
Regarding claim 12, the combination of Kwon, Kim and Hashimoto teaches the apparatus detailed above. 
As detailed before in claim 2, Hashimoto teaches the “second pre-vent line having one end connected to the exhaust line and an opposite end connected to the first pre-vent line” while Kim teaches that a second pre-vent valve be installed in the second pre-vent line.
In addition, as detailed before, the combined apparatus of Kwon, Kim and Hashimoto supports a programmable controller that is fully capable of keeping the second pre-vent valve open after the substrate is introduced into the high-pressure chamber and the high-pressure chamber is closed.
Regarding claims 14-15, the combination of Kwon and Kim teaches the apparatus detailed above. 
The combination of Kwon and Kim still does not explicitly teach for the controller to start pre-venting the supply line of the supercritical chamber by opening the first pre-vent valve while the substrate is treated in the liquid treating chamber and to open the supply valve of the supercritical chamber and the first pre-vent valve, before introducing the substrate, which is subject to the liquid treatment in the liquid treating chamber, into the high-pressure chamber.
As detailed before Hashimoto teaches the process incorporating the first/second pre-vent lines and valves while Kwon teaches a programmable controller 6000 capable of opening and closing valves (and managing the entire apparatus seamlessly) [0078, Kwon]. 
The combined apparatus of Kwon, Kim and Hashimoto is fully capable of a controller that can start pre-venting the supply line of the supercritical chamber by opening the first pre-vent valve while the substrate is treated in the liquid treating chamber and to open the supply valve of the supercritical chamber and the first pre-vent valve, before introducing the substrate, which is subject to the liquid treatment in the liquid treating chamber, into the high-pressure chamber.
Regarding claim 16, the combination of Kwon, Kim and Hashimoto teaches the apparatus detailed above. 
Hashimoto as detailed above teaches that the pre-vent unit includes the second pre-vent line BC (bypass) having one end B connected to the exhaust line and an opposite end C connected to the first pre-vent line AC; and a second pre-vent valve can always be added installed in the second pre-vent line (valves can be added flow control as detailed by Kim).
As detailed before Kwon teaches a programmable controller 6000 capable of opening and closing valves (and managing the entire apparatus seamlessly) [0078, Kwon]. 
The combined apparatus of Kwon, Kim and Hashimoto is fully capable of a controller that can further open the second pre-vent valve after the substrate is introduced into the high-pressure chamber and the high-pressure chamber is closed.
Claims 3, 6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (KR20130134996A) in view of Kim et al. (US-20160334162-A1) and Hashimoto (WO-2017033979-A1) and further in view of Bagatur (NPL-1).
Regarding claims 3, 6 and 17-18, the combination of Kwon, Kim and Hashimoto teaches the apparatus detailed above. 
The combination of Kwon, Kim and Hashimoto does not explicitly teach that the second pre-vent line has a diameter provided to be less than a diameter of a part, which is connected to the second pre-vent line, of the first pre-vent line; a diameter of a part, which is connected to the second pre-vent line, of the first pre-vent line is provided to be less than a diameter of the first pre-vent line upstream of the part connected to the second pre-vent line.
Bagatur (NPL-1) teaches how diameter of tubing can be controlled such that d<d2<d1 in order to create “venturi effect” that can help create vacuum as a result of the pressure differential created and increased velocity (Fig. 1, pg. 726 section 2.1) where 
d: a diameter of a part, which is connected to the second pre-vent line
d1:  diameter of the first pre-vent line

    PNG
    media_image3.png
    389
    810
    media_image3.png
    Greyscale
d2: diameter of a part of the first pre-vent line, which is connected to the second pre-vent line
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the substrate treating apparatus of Kwon, Kim and Hashimoto by adding a venturi tube as taught by Bagatur at point C (annotated Fig. 5, Hashimoto) such that the second pre-vent line has a diameter to be less than a diameter of a part, which is connected to the second pre-vent line, of the first pre-vent line, a diameter of a part, which is connected to the second pre-vent line, of the first pre-vent line is provided to be less than a diameter of the first pre-vent line upstream of the part connected to the second pre-vent line, all in order to achieve the predictable result of creating vacuum in exhaust line and eliminate any unwanted contaminants as two or more-phase mixtures (pg. 726 section 2.1, Bagatur).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mayeda (US-6635116-B1) teaches using venturi vacuum system 35 that is connected to the processing chamber 10 and exhaust to help purge residual oxygen (Fig.3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711